QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
In claim 1 lines 12-15, “formed separately” should be changed to “spaced apart”.
In claim 1 lines 12-15, “linear” should be added before “electrode layer patterns”. 
  	In claim 13, line 2, “the charge operation” should be replaced by “the charging operation” and “the charge voltage” should be replaced by “a charge voltage”.

If the above changes are made to claim 1, withdrawn claims 8-10 which depend on claim 1 can be rejoined.  
Claim 8 would need to be amended as follows:
8. The battery according to claim 1, wherein in a planar view through the charging layer, an overlapping region in which one of the patterns of the first electrode layer and one of the patterns of the second electrode layer overlap each other and a non-overlapping region in which the respective pattern of the first electrode layer and the respective pattern of the second electrode layer do not overlap each other are alternately formed.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726